EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of February 14,
2005, by and between First Potomac Realty Investment Limited Partnership, a
Delaware limited partnership, (the “Company”) and Joel F. Bonder (“Executive”).

WHEREAS, First Potomac Realty Trust, a Maryland real estate investment trust,
(the “Trust”) is the Company’s general partner;

WHEREAS, the parties desire to enter into an agreement to reflect Executive’s
executive capacities in the Trust’s business and to provide for Executive’s
employment by the Company, upon the terms and conditions set forth herein; and

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the
additional benefits provided to Executive under this Agreement;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1. Employment Term. This Agreement shall be effective as of January 4, 2005
and shall continue until October 8, 2005, unless the Agreement is terminated
sooner in accordance with Section 2 or 3 below. In addition, the term of the
Agreement shall automatically renew for periods of one (1) year unless either
party gives written notice to the other party, at least ninety (90) days prior
to the end of the initial term or at least ninety (90) days prior to the end of
any one (1) year renewal period, that the Agreement shall not be further
extended. The period commencing on the effective date and ending on the date on
which the term of Executive’s employment under the Agreement shall terminate is
hereinafter referred to as the “Employment Term.” If a Change in Control (as
defined in Section 3) occurs, the Employment Term shall be automatically
extended to the later of (i) the end of the then existing initial or renewal
period or (ii) the date that is one (1) year after the Change in Control, unless
the Employment Term is sooner terminated according to Section 2 or 3 below.

1.2. Duties and Responsibilities. During the Employment Term, Executive shall
serve as the Senior Vice President, General Counsel and Secretary of the Trust
and shall be employed at the Company. The Executive’s principal employment
duties and responsibilities shall be those duties and responsibilities customary
for the position of Senior Vice President, General Counsel and Secretary and
such other executive duties and responsibilities as the Chief Executive Officer
of the Trust shall reasonably assign to the Executive. Executive shall perform
all duties and accept all responsibilities incident to such position as may be
reasonably assigned to him by the Chief Executive Officer of the Trust. The
Executive shall report directly to the Chief Executive Officer of the Trust.

1.3. Extent of Service. Executive agrees to use Executive’s best efforts to
carry out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto. The foregoing
shall not be construed as preventing Executive from making investments in other
businesses or enterprises, provided that Executive agrees not to become engaged
in any other business activity which, in the reasonable judgment of the Chief
Executive Officer of the Trust, is likely to interfere with Executive’s ability
to discharge Executive’s duties and responsibilities to the Company and the
Trust.

1.4. Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”), commencing on date
above, at the annual rate of $200,000, payable in installments at such times as
the Company customarily pays its other senior level executives. Executive’s Base
Salary shall be reviewed annually for appropriate increases by the Board of
Trustees of the Trust (the “Board”) (or the compensation committee of the Board)
pursuant to the Board’s normal performance review policies for senior level
executives.

1.5. Annual Incentive Award. Executive shall be entitled to receive an annual
cash incentive bonus for each fiscal year during the Employment Term consistent
with a bonus policy adopted by the Board (or the compensation committee of the
Board) (the “Bonus Policy”). If the Executive or the Company, as the case may
be, satisfies the performance criteria contained in such Bonus Policy for a
fiscal year, Executive shall receive an annual incentive bonus in an amount
determined by the Board (or the compensation committee of the Board). If the
Executive or the Company, as the case may be, fails to satisfy the performance
criteria contained in such Bonus Policy for a fiscal year, the Board (or the
compensation committee of the Board) may determine whether any incentive bonus
shall be payable to Executive for that year. For purposes of this Agreement, the
term “Incentive Bonus” shall mean the amount established pursuant to this
Section 1.5.

1.6. Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such retirement and welfare plans may be in effect from time to time and subject
to the eligibility requirements of the plan. During the Employment Term,
Executive shall be entitled to vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies. Nothing
in this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate.

1.7. Reimbursement of Expenses. Executive shall be provided with reimbursement
of reasonable expenses related to Executive’s employment by the Company on a
basis no less favorable than that which may be authorized from time to time for
senior level executives as a group.

1.8. Incentive Compensation.

(a) Initial Option. At hire, the Trust shall grant to Executive an option (the
“Initial Option”) to purchase 50,000 Shares, at a price per Share equal to the
trading price on January 4, 2005. The Initial Option shall become exercisable
with respect to 1/4 of the Shares on the first anniversary of the date of grant
and the remaining 3/4 of the Shares shall become exercisable in increments of
6.25% on the same day as the date of grant of every third month, beginning with
the third month that commences after the first anniversary of the date of grant,
provided that the Executive is employed by or providing service to the Company
or Trust on each such date. All other terms and conditions of the Initial Option
shall be governed by the Trust’s standard stock option agreement for such
grants.

(b) Executive shall be entitled to participate in any short-term and long-term
incentive programs (including without limitation the 2003 Equity Compensation
Plan and any subsequently implemented stock option plans) established by the
Company or the Trust for the Company’s senior level executives generally, at
levels commensurate with the benefits provided to other senior executives and
with adjustments appropriate for his position as specified in Section 1.2.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1. Termination Without Cause; Resignation for Good Reason.

(a) The Company may remove Executive at any time without Cause (as defined in
Section 2.7) from the position in which Executive is employed hereunder (in
which case the Employment Term shall be deemed to have ended) not less than
thirty (30) days’ prior written notice to Executive; provided, however, that, in
the event that such notice is given, Executive shall be under no obligation to
render any additional services to the Company and shall be allowed to seek other
employment. In addition, Executive may initiate termination of employment by
resigning under this Section 2.1 for Good Reason (as defined in Section 2.7).
Executive shall give the Company not less than thirty (30) days’ prior written
notice of such resignation.

(b) Upon any removal or resignation described in Section 2.1(a) above, Executive
shall be entitled to receive only the amount due to Executive under the
Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued or earned in accordance with
the terms of any applicable benefit plans and programs of the Company.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that
Executive executes and does not revoke a written release upon such removal or
resignation, substantially in the form attached hereto as Exhibit A (the
“Release”), of any and all claims against the Company and all related parties
with respect to all matters arising out of Executive’s employment by the
Company, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which Executive has accrued a benefit), Executive shall be entitled to
receive, in lieu of the payment described in Section 2.1(b), the following:

(i) One (1) times Executive’s Base Salary, at the rate in effect immediately
before Executive’s termination of employment, payable in equal installments,
consistent with the Company’s past payroll practices, over the twelve (12) month
period after the Executive’s Date of Termination, commencing with the first
payroll period that occurs after the period during which Executive’s right to
revoke his acceptance of the terms of the Release has expired. Notwithstanding
the foregoing, the Company may determine, in its sole discretion and at any
time, to provide that the amounts payable under this subsection (i) shall be
paid to Executive in a lump sum, as opposed to installments over the twelve
(12) month period.

(ii) Pro rated Incentive Pay (as defined in Section 2.7) for the year in which
Executive’s Date of Termination occurs. The pro rated Incentive Pay shall be
based on the Executive’s Incentive Pay for the fiscal year in which Executive’s
Date of Termination occurs, multiplied by a fraction, the numerator of which is
the number of days during which Executive was employed by the Company in the
fiscal year of his termination and the denominator of which is 365. Such pro
rated Incentive Pay shall be paid to Executive in equal installments, consistent
with the Company’s past payroll practices, over the twelve (12) month period
after the Executive’s Date of Termination, commencing with the first payroll
period that occurs after the period during which Executive’s right to revoke his
acceptance of the terms of the Release has expired. Notwithstanding the
foregoing, the Company may determine, in its sole discretion and at any time, to
provide that the amounts payable under this subsection (ii) shall be paid to
Executive in a lump sum, as opposed to installments over the twelve (12) month
period.

(iii) For a period of twelve (12) months following the Date of Termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, as the same may be changed from time to
time for employees generally, as if Executive had continued in employment during
such period; or, as an alternative, the Company may elect to pay Executive cash
in lieu of such coverage in an amount equal to Executive’s after-tax cost of
continuing such coverage, where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). The COBRA health care continuation coverage
period under section 4980B of the Internal Revenue Code of 1986, as amended,
(the “Code”) shall run concurrently with the foregoing twelve (12) month benefit
period.

(iv) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, all outstanding stock options, restricted stock and other
equity rights held by the Executive as of Executive’s Date of Termination shall
become fully vested and/or exercisable, as applicable, as of Executive’s Date of
Termination. All outstanding stock options and other equity rights that have an
exercise period shall remain exercisable for the shorter of: (A) three (3) years
from the Executive’s Date of Termination or (B) the end of their applicable
original term.

(v) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

2.2. Voluntary Termination. Executive may voluntarily terminate his employment
for any reason upon thirty (30) days’ prior written notice. In such event, after
the effective date of such termination, except as provided in Section 2.1 with
respect to a resignation for Good Reason, no further payments shall be due under
this Agreement, except that Executive shall be entitled to any benefits due in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.3. Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of his employment for a period of
three (3) consecutive months in any 12-month period because of physical or
mental injury or illness (“Disability”); provided, however, that the Company
shall continue to pay Executive’s Base Salary until the Company acts to
terminate Executive’s employment. Executive agrees, in the event of a dispute
under this Section 2.3 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability,
Executive shall be entitled to receive the following:

(a) The Company shall pay to Executive any amounts earned, accrued or owing but
not yet paid under Section 1 above and pro rated Incentive Pay for the fiscal
year in which his Date of Termination occurs, calculated according to
Section 2.1(c)(ii) above.

(b) All outstanding stock options, restricted stock and other equity rights held
by the Executive as of Executive’s Date of Termination shall become fully vested
and/or exercisable, as applicable, as of Executive’s Date of Termination. All
outstanding stock options and other equity rights that have an exercise period
shall remain exercisable for the shorter of: (A) three (3) years from the
Executive’s Date of Termination or (B) the end of their applicable original
term.

(c) Executive shall receive any other benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

2.4. Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 1 above and any benefits accrued or earned under the
Company’s benefit plans and programs, (ii) a pro rated Incentive Pay for the
fiscal year in which Executive’s death occurs, which bonus shall be calculated
according to Section 2.1(c)(ii) above and (iii) all outstanding stock options,
restricted stock and other equity rights held by the Executive as of Executive’s
Date of Termination shall become fully vested and/or exercisable, as applicable,
as of Executive’s Date of Termination and all outstanding stock options and
other equity rights that have an exercise period shall remain exercisable for
the shorter of: (A) three (3) years from the Executive’s Date of Termination or
(B) the end of their applicable original term. Otherwise, the Company shall have
no further liability or obligation under this Agreement to Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through Executive.

2.5. Cause. The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already accrued.
Executive shall be entitled to any benefits accrued or earned before his
termination in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.6. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 9. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the Date of Termination in accordance with the requirements of this Agreement.

2.7. Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of, or a plea of guilty or nolo
contendre to, a felony,

(ii) Executive intentionally and continually fails substantially to perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Trust, has been delivered to Executive specifying the manner in which Executive
has failed substantially to perform,

(iii) Executive engages in willful misconduct in the performance of his duties,
or

(iv) Executive breaches any non-competition, non-disclosure or non-solicitation
agreement in effect with the Company.

(b) “Date of Termination” shall mean the date that the termination of
Executive’s employment with the Company is effective on account of the
Executive’s death, Executive’s Disability, termination by the Company for Cause
or without Cause or by the Executive for Good Reason or without Good Reason, as
the case may be. The Employment Term shall end on the Date of Termination.

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto or
unless the event is remedied by the Company promptly after receipt of notice
thereof given by Executive:

(i) a substantial reduction in Executive’s Base Salary;

(ii) a demotion of Executive;

(iii) a material reduction of Executive’s duties hereunder;

(iv) the Company’s requiring Executive to be based at a location other than in
the Washington, D.C. metropolitan area;

(v) the non-renewal of the Agreement by the Company in accordance with
Section 1.1; or

(vi) any material breach of this Agreement by the Company.

(d) “Incentive Pay” shall mean the greater of (i) Executive’s maximum Incentive
Bonus for which Executive was eligible during the period that includes the Date
of Termination or (ii) the highest aggregate bonus or incentive payment paid to
Executive during any of the three (3) full calendar years prior to his Date of
Termination. For purposes of this definition, “Incentive Pay” does not include
any stock option, stock appreciation, stock purchase, restricted stock or
similar plan, program, arrangement or grant, one time bonus or payment
(including, but not limited to, any sign-on bonus), any amounts contributed by
the Company for the benefit of Executive to any qualified or nonqualified
deferred compensation plan, or any amounts designated by the parties as amounts
other than Incentive Pay.

3. Change in Control.

3.1 Effect of Change in Control. If a Change in Control occurs and Executive’s
employment terminates under the circumstances described below, the provisions of
this Section 3 shall apply, instead of the provisions of Section 2.1.

3.2 Termination Without Cause Upon or After a Change in Control. Upon or after a
Change in Control, the Company (by action of the Board) may remove Executive at
any time without Cause from the position in which Executive is employed
hereunder (in which case the Employment Term shall be deemed to have ended) upon
not less than sixty (60) days’ prior written notice pursuant to Section 9 to
Executive; provided, however, that, in the event that such notice is given,
Executive shall be under no obligation to render any additional services to the
Company and shall be allowed to seek other employment. This provision shall not
apply if Executive’s employment is terminated by the Company on account of the
Executive’s death or Disability.

3.3 Resignation for Good Reason Upon or After a Change in Control. Upon or after
a Change in Control, Executive may initiate termination of employment by
resigning under this Section 3 for Good Reason. Executive shall give the Company
not less than sixty (60) days’ prior written notice pursuant to Section 9 of
such resignation.

3.4 Benefits Payable Upon Termination Without Cause or Resignation for Good
Reason Upon or After a Change in Control.

(a) Upon any removal or resignation described in Section 3.2 or 3.3 above,
Executive shall be entitled to receive only the amount due to Executive under
the Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued or earned in accordance with
the terms of any applicable benefit plans and programs of the Company.

(b) Notwithstanding the provisions of Section 3.4(a), in the event of a removal
or resignation described in Section 3.2 or 3.3 that occurs (i) (A) not more than
six (6) months prior to the date on which a Change in Control occurs or
(B) following the commencement of any discussion with a third person that
ultimately results in a Change in Control, or (ii) upon or after a Change in
Control if the termination occurs within the one (1) year period after the
Change in Control, Executive shall be entitled to receive the severance benefits
described below, in lieu of the payment described in Section 3.4(a), if
Executive executes and does not revoke a written Release upon such removal or
resignation. If Executive is entitled to the benefits described in this
Section 3.4(b) by reason of clause (i) above, Executive shall receive the
compensation and benefits described in Section 2.1(c) above after his Date of
Termination, in accordance with the provisions of Section 2.1(c), regardless of
whether the Change in Control actually occurs, and Executive shall receive the
additional compensation and benefits described in this Section 3.4(b) only if
the Change in Control is consummated and shall receive such additional amounts
after the consummation of the Change in Control, in accordance with the
provisions of this Section 3.4(b). For purposes of clause (i)(B) above, to be
eligible to receive the amounts described in this Section 3.4(b), the Change in
Control must be consummated within the twelve (12) month period following the
Executive’s Date of Termination. Payment of the lump sum benefits described
below (other than as described in subsection (ii) below) shall be made within
thirty (30) days after the Executive’s Date of Termination or the end of the
revocation period for the Release, if later.

(i) Executive shall receive a lump sum cash payment equal to (x) two (2) times
Executive’s Base Salary at the rate in effect immediately before Executive’s
termination of employment and (y) two (2) times Executive’s Incentive Pay.

(ii) Executive shall receive his pro rated Incentive Pay for the year in which
Executive’s Date of Termination occurs. The pro rated Incentive Pay shall be
based on the Executive’s Incentive Pay for the fiscal year in which Executive’s
Date of Termination occurs, multiplied by a fraction, the numerator of which is
the number of days during which Executive was employed by the Company in the
fiscal year of his termination and the denominator of which is 365. Payment
shall be made within thirty (30) days after the effective date of the
termination (or the end of the revocation period for the Release, if later).

(iii) For a period of twenty-four (24) months following the Date of Termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, as the same may be changed from time to
time for employees generally, as if Executive had continued in employment during
such period; or, as an alternative, the Company may elect to pay Executive cash
in lieu of such coverage in an amount equal to Executive’s after-tax cost of
continuing such coverage, where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). The COBRA health care continuation coverage
period under section 4980B of the Code shall run concurrently with the foregoing
twenty-four (24) month benefit period.

(iv) All outstanding stock options and other equity rights held by the Executive
as of his Date of Termination that have an exercise period shall remain
exercisable for the shorter of: (A) five (5) years from the Executive’s Date of
Termination or (B) the end of their applicable original term.

(v) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

3.5 Acceleration of Vesting and Exercisability on a Change in Control.
Notwithstanding any provision to the contrary in any applicable plan, program or
agreement, upon the occurrence of a Change in Control, all outstanding stock
options, restricted stock and other equity rights held by the Executive will
become fully vested and/or exercisable, as applicable, on the date in which the
Change in Control occurs.

3.6 Increase in Payments Upon a Change in Control.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Code, the Company shall pay Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Executive after
deduction of any excise tax imposed under section 4999 of the Code, and any
federal, state and local income tax, employment tax and excise tax imposed upon
the Gross-Up Payment, shall be equal to the Payment. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive’s residence on Executive’s Date
of Termination, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

(b) All determinations to be made under this Section 3.6 shall be made by the
Company’s independent public accountant immediately prior to the Change in
Control (the “Accounting Firm”), which firm shall provide its determinations and
any supporting calculations both to the Company and Executive within twenty
(20) days after the Executive’s Date of Termination. Any such determination by
the Accounting Firm shall be binding upon the Company and Executive. Within ten
days after the Accounting Firm’s determination, the Company shall pay the
Gross-Up Payment to Executive.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten business days after Executive knows of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order to contest such claim
effectively, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any excise tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 3.6, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearing and
conferences with the taxing authority in respect of such claim. The Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (c) above shall be borne
solely by the Company.

3.7 Definition of a Change in Control. As used herein, a “Change in Control”
shall be deemed to have occurred if:

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Trust representing
more than 50% of the voting power of the then outstanding securities of the
Trust; provided that a Change in Control shall not be deemed to occur as a
result of a change of ownership resulting from the Trust’s initial public
offering or the death of a shareholder, and a Change in Control shall not be
deemed to occur as a result of a transaction in which the Trust becomes a
subsidiary of another real estate investment trust and in which the shareholders
of the Trust, immediately prior to the transaction, will beneficially own,
immediately after the transaction, shares entitling such shareholders to more
than 50% of all votes to which all shareholders of the parent real estate
investment trust would be entitled in the election of trustees (without
consideration of the rights of any class of stock to elect trustees by a
separate class vote);

(b) The consummation of (i) a merger or consolidation of the Trust with another
real estate investment trust where the shareholders of the Trust, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such shareholders to more
than 50% of all votes to which all shareholders of the surviving real estate
investment trust would be entitled in the election of trustees (without
consideration of the rights of any class of stock to elect trustees by a
separate class vote), or where the members of the Board, immediately prior to
the merger or consolidation, would not, immediately after the merger or
consolidation, constitute a majority of the board of trustees of the surviving
real estate investment trust, (ii) a sale or other disposition of all or
substantially all of the assets of the Trust, or (iii) a liquidation or
dissolution of the Trust; or

(c) After the effective date of this Agreement, trustees are elected such that a
majority of the members of the Board shall have been members of the Board for
less than two years, unless the election or nomination for election of each new
trustee who was not a trustee at the beginning of such two-year period was
approved by a vote of at least two-thirds of the trustees then still in office
who were trustees at the beginning of such period.

4. Non-Competition, Confidentiality and Non-Solicitation. Executive hereby
acknowledges that, during and solely as a result of his employment by the
Company, Executive will receive special training and education with respect to
the operation of the Company’s business and other related matters, and access to
confidential information and business and professional contacts. In
consideration of Executive’s employment and in consideration of the special and
unique opportunities afforded by the Company to Executive as a result of
Executive’s employment, Executive hereby agrees to execute and abide by the
terms of the Non-Competition, Confidentiality and Non-Solicitation Agreement
attached as Exhibit B. Executive agrees and acknowledges that his employment is
full, adequate and sufficient consideration for the restrictions and obligations
set forth in the foregoing Agreements.

5. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 and 3 of this Agreement,
Executive hereby waives Executive’s right to receive payments under any
severance plan or similar program applicable to all employees of the Company.

6. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

7. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

8. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Washington, D.C. in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before a panel of three
arbitrators, two of whom shall be selected by the Company and Executive,
respectively, and the third of whom shall be selected by the other two
arbitrators. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. If Executive prevails on any material issue
which is the subject of such arbitration or lawsuit, the Company shall be
responsible for all of the fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including the Company’s and Executive’s reasonable attorneys’ fees and
expenses). Otherwise, each party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses) and shall share the fees of the American Arbitration Association.

9. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

1

If to the Company, to:

First Potomac Realty Trust
7200 Wisconsin Avenue, Suite 310
Bethesda MD 20814
Attention: Douglas J. Donatelli

With a required copy to:

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219-4074
Attention: David C. Wright, Esquire

If to Executive, to:

Joel F. Bonder
First Potomac Realty Trust
7200 Wisconsin Avenue, Suite 310
Bethesda MD 20814

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

10. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company and Trust shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company or Trust, within fifteen (15) days of such succession, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company and Trust would be required to perform if no such
succession had taken place.

11. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

12. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

13. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

14. Miscellaneous. All Section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

15. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

16. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Maryland without giving effect to any conflict of laws
provisions.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

     
By:
  First Potomac Realty Trust
Its general partner
 
   
 
  By:     
Name: Douglas J. Donatelli
Title: President and CEO

     
EXECUTIVE

GUARANTEE:

For good and valuable consideration, including the Executive’s agreement to
serve as an officer of First Potomac Realty Trust, the obligations of First
Potomac Realty Investment Limited Partnership under this Employment Agreement,
dated February 14, 2005, with Joel F. Bonder, shall be guaranteed by First
Potomac Realty Trust.

FIRST POTOMAC REALTY TRUST

                  By:   ______________________________

 
  Name:
  Douglas J. Donatelli


Title: President and CEO

Dated: February 14, 2005

3

Exhibit A

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this      day of      ,      , by and between First Potomac Realty
Investment Limited Partnership (the “Company”) and      (“Executive”).

WHEREAS, Executive formerly was employed by the Company as      pursuant to the
terms of the Employment Agreement, dated      , 200     , (the “Employment
Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that Executive’s employment is terminated on account of a reason set forth in
the Employment Agreement;

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective      ,
     (“Date of Resignation”); and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in paragraph 6 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims and demands whatsoever in law or in equity, which Executive ever
had, now has, or hereafter may have, whether known or unknown, or which his or
her heirs, executors, or administrators may have, by reason of any matter, cause
or thing whatsoever, from the beginning of his or her employment to the date of
this Agreement, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to his or her
employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act (“OWBPA”), Title VII
of The Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, [State Fair Employment Practice Law], and any other claims under any
federal, state or local common law, statutory, or regulatory provision, now or
hereafter recognized, and any claims for attorneys’ fees and costs. This
Agreement is effective without regard to the legal nature of the claims raised
and without regard to whether any such claims are based upon tort, equity,
implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 below, Executive represents and affirms that (i) [other than
     ,] he or she has not filed or caused to be filed on his or her behalf any
claim for relief against the Company or any Releasee and, to the best of his or
her knowledge and belief, no outstanding claims for relief have been filed or
asserted against the Company or any Releasee on his or her behalf; and (ii)
[other than      ,] he or she has not reported any improper, unethical or
illegal conduct or activities to any supervisor, manager, department head, human
resources representative, agent or other representative of the Company, to any
member of the Company’s legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities; and (iii) he or she will not file, commence, prosecute or
participate in any judicial or arbitral action or proceeding against the Company
or any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of this Agreement.

2. In consideration of the Company’s agreements as set forth in paragraph 6
herein, Executive agrees to be bound by the terms of the Company’s
Non-Competition, Confidentiality and Non-Solicitation Agreement executed by the
Executive on      ,      .

3. Executive further agrees and recognizes that he or she has permanently and
irrevocably severed his or her employment relationship with the Company, that he
or she shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ him or
her in the future.

4. Executive further agrees that he or she will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of his or her employment, irrespective of the truthfulness
or falsity of such statement.

5. In consideration for Executive’s agreement as set forth herein, the Company
agrees to provide severance benefits provided under the Employment Agreement.

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to him or her in consideration for
his or her acceptance and execution of, and in reliance upon his or her
representations in, this Agreement. Executive acknowledges that if he or she had
not executed this Agreement containing a release of all claims against the
Company, he or she would only have been entitled to the payments provided in the
Company’s standard severance pay plan for employees.

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to him or her under any employment agreement or
offer letter he or she has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter he or she has with the
Company, and any and all prior agreements or understandings, whether written or
oral, between the parties shall remain in full force and effect to the extent
not inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to him or her in
connection with the termination of his or her employment agreement or offer
letter with the Company, or the terms of this Agreement.

8. Executive agrees not to disclose the terms of this Agreement to anyone,
except his or her spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

9. Executive represents that he or she does not presently have in his or her
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of his or her
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Resignation, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officer; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

12. Executive agrees and recognizes that should he or she breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland.

15. Executive certifies and acknowledges as follows:

(a) That he or she has read the terms of this Agreement, and that he or she
understands its terms and effects, including the fact that he or she has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of his or her employment
relationship with the Company and the termination of that employment
relationship;

(b) That he or she has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which he or she acknowledges is
adequate and satisfactory to him or her and which he or she acknowledges is in
addition to any other benefits to which he or she is otherwise entitled;

(c) That he or she has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That he or she does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided him or her with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to him or her; and

(f) Executive acknowledges that this Agreement may be revoked by him or her
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

4

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Confidential Separation Agreement and General Release this      day of
     ,      .

          _____________________________
  Witness:________________________
 
       
[Executive]
 
 

 
       
FIRST POTOMAC REALTY
 
 

 
        INVESTMENT LIMITED PARTNERSHIP
   
 
       
By:
  First Potomac Realty Trust
Its general partner  


 
       
 
  By:     
Name:  


 
  Title:   Witness:     

5

Exhibit B

Non-Competition, Confidentiality and Non-Solicitation Agreement

In consideration of my new employment with First Potomac Realty Investment
Limited Partnership (the “Company”), and intending to be legally bound, I agree
as follows:

1. Confidentiality. I agree that my services to the Company are of a special,
unique and extraordinary character, and that my position places me in a position
of confidence and trust with the Company’s customers and employees. I also
recognize that my position with the Company will give me substantial access to
Confidential Information (as that term is defined below), the disclosure of
which to competitors of the Company would cause the Company to suffer
substantial and irreparable damage. I recognize, therefore, that it is in the
Company’s legitimate business interest to restrict my use of Confidential
Information for any purposes other than the discharge of my employment duties at
the Company, and to limit any potential appropriation of Confidential
Information by me for the benefit of the Company’s competitors and to the
detriment of the Company. Accordingly, I agree as follows:

(a) During and after my employment by the Company, I will not disclose to any
other person or company, nor use for my own personal benefit, except as may be
necessary in the performance of my duties as an employee of the Company, any
Confidential Information disclosed to me or of which I become aware by reason of
my employment or association with the Company.

(b) The term “Confidential Information” means any and all data and information
relating to the business of the Company (whether or not it constitutes a trade
secret), which is or has been disclosed to me or of which I became aware as a
consequence of my employment or relationship with the Company, and which has
value to the Company and is not generally known by its competitors, including
but not limited to information relating to experimental and research work of the
Company, the Company’s methods, processes, tools, machinery, formulas, drawings
or appliances, and the financial or business affairs of the Company relating to
services, customers, customer lists, employees or employees’ compensation,
projections, plans, development, accounting and marketing studies or analyses.
Confidential Information shall not include any data or information that has been
disclosed voluntarily to the public by the Company (except where such public
disclosure has been made by me or some other person without authorization), or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful and legitimate means.

(c) I agree that upon the termination of my employment with the Company, I will
not take with me or retain without written authorization any documents, files or
other property of the Company, and I will return promptly to the Company any
such documents, files or property in my possession or custody. In connection
with this Agreement, I recognize that all documents, files and property which I
have received and will receive from the Company, including but not limited to
customer lists, handbooks, memoranda, policy manuals, product specifications,
and other materials (with the exception of documents relating to benefits to
which I might be entitled following the termination of my employment with the
Company), are for the exclusive use of the Company and employees who are
discharging their responsibilities on behalf of the Company, and that I have no
claim or right to the continued use, possession or custody of such documents,
files or property following the termination of my employment with the Company.

2. Intellectual Property. I will communicate to the Company any and all novel
ideas, concepts, inventions, processes, and improvements, patentable or
unpatentable, made or conceived by me, either solely or jointly with others,
from the time of entering the Company’s employ until I leave, along the line of
the Company’s business, or resulting from or suggested by any work which I may
do for the Company, or at its request, and I will, at all times during my
employment with the Company and after my termination for any reason, assist the
Company in every proper way (at the Company’s expense), to obtain for the
Company’s own benefit patents for any or all of these ideas, concepts,
inventions, processes and improvements in the United States and any and all
foreign countries, if patentable, by executing and delivering to the Company any
and all applications, assignments, and other instruments, by giving evidence and
testimony, and by executing and delivering to the Company all drawings,
blueprints, notes, and specifications deemed necessary by the Company in order
to apply for and obtain letters patent of the United States or foreign countries
for such ideas, concepts, inventions, processes and improvements, and I do
hereby assign and will assign and convey to the Company my entire right, title
and interest in and to all such ideas, concepts, inventions, processes, and
improvements, and all patent applications and patents thereon. I further agree
to conduct myself as described above after leaving the Company’s employment as
to all ideas, concepts, inventions, processes and improvements conceived or
disclosed while with the Company.

3. Non-Competition.

(a) During my employment by the Company and for a period of one (1) year after
my termination of employment for any reason, I will not, except with the prior
written consent of the Board of Trustees of First Potomac Realty Trust (the
“Board”), directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit my name to be
used in connection with, any business or enterprise which is engaged in any
business or enterprise that acquires, operates and develops properties in the
industrial and flex property markets, within the Company’s “Service Area,” as
defined below. For the purposes of this Section, “Service Area” shall mean
(i) the States of Maryland, Delaware, North Carolina and West Virginia, (ii) the
Commonwealths of Pennsylvania and Virginia, and (iii) Washington, D.C. I
acknowledge that the Service Area is the area in which the Company presently
does, or currently intends to do, business.

(b) The foregoing restrictions shall not be construed to prohibit my ownership
of less than five percent of any class of securities of any corporation which is
engaged in any of the foregoing businesses and has a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither I nor any group of
persons including me in any way, either directly or indirectly, manages or
exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising my
rights as a shareholder, or seeks to do any of the foregoing.

4. Non-Solicitation.

(a) I covenant and agree that during my employment by the Company and for the
period of one (1) year thereafter, I will not, directly or indirectly,
(i) solicit, divert, take away, or attempt to solicit, divert or take away, any
of the Company’s principal customers, or (ii) encourage any principal customer
to reduce its patronage of the Company.

(b) I further covenant and agree that during my employment by the Company and
for the period of one (1) year thereafter, I will not, except with the prior
written consent of the Board, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who was an employee of the
Company at any time during the term of my employment by the Company by any
employer other than the Company for any position as an employee, independent
contractor, consultant or otherwise. The foregoing covenant shall not apply to
any person after 12 months have elapsed after the date on which such person’s
employment by the Company has terminated.

5. General Provisions.

(a) I acknowledge and agree that the type and periods of restrictions imposed in
this Agreement are fair and reasonable, and that such restrictions are intended
solely to protect the legitimate interests of the Company, rather than to
prevent me from earning a livelihood. I recognize that the Company competes
throughout the United States, and that my access to Confidential Information
makes it necessary for the Company to restrict my post-employment activities in
any market in which the Company competes, and in which my access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
I agree that such a restriction or restrictions should be modified and narrowed,
either by a court or by the Company, so as to preserve and protect the
legitimate interests of the Company as described in this Agreement, and without
negating or impairing any other restrictions or agreements set forth herein.

(b) I acknowledge and agree that if I should breach any of the covenants,
restrictions and agreements contained herein, irreparable loss and injury would
result to the Company, and that damages arising out of such a breach may be
difficult to ascertain. I therefore agree that, in addition to all other
remedies provided at law or at equity, the Company may petition and obtain from
a court of law or equity all necessary temporary, preliminary and permanent
injunctive relief to prevent a breach by me of any covenant contained in this
Agreement. I agree further that if it is determined by a court that I have
breached the terms of this Agreement, the Company shall be entitled to recover
from me all costs and attorneys’ fees incurred as a result of its attempts to
redress such a breach or to enforce its rights and protect its legitimate
interests.

(c) This Agreement shall be deemed to made in, and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of Maryland.

(d) I agree that if the Company fails to take action to remedy any breach by me
of this Agreement or any portion of the Agreement, such inaction by the Company
shall not operate or be construed as a waiver of any subsequent breach by me of
the same or any other provision, agreement or covenant.

(e) I agree that each covenant, paragraph and division of this Agreement is
intended to be severable and distinct, and that if any paragraph, subparagraph,
provision or term of this Agreement is deemed to be unlawful or unenforceable,
such a determination will not impair the legitimacy or enforceability of any
other aspect of the Agreement.

(f) I hereby state that I have read this Agreement in its entirety, that I have
been given an opportunity to consider the Agreement and discuss it with the
attorney of my choice, and that I enter into this Agreement voluntarily and
intending to be legally bound.

(g) I agree that the Company may assign this Agreement to any of its successors
by merger or otherwise, and that this Agreement shall inure to the benefit of
any such successor.

          ___________________   ___________________________________

 
       
Witness
  Joel F. Bonder  

 
       
     
  FIRST POTOMAC REALTY  

 
        Witness   INVESTMENT LIMITED PARTNERSHIP

 
       
 
  By:   First Potomac Realty Trust
Its general partner
 
       
 
      By:     
Name: Douglas J. Donatelli
Title: President and CEO
 
       

6